Case 1:15-cv-00018-LJV-MJR Document 86-14 Filed 04/25/19 Page 1 of 6

Exhibit N

 
Case 1:15-cv-00018-LJV-MJR Document 86-14 Filed 04/25/19 Page 2 of 6

|
|

SSPE SAAS SESE REMAND tab ee mesnaponec ye ot grt aah na

a ee
Sct pm ee |

1 Re ERI RE rec stanton or

 

STATE OF NEW YORK
BUFFALO CITY COURT: COUNTY OF ERIE

 

CENTURION CAPITAL CORPORATION,

Plaintiff,
~V8~

 

: Index No. 007295-06
CHRISTOPHER MCCROBIE,

Defendant.

Co nA RAO PMR Fh oe Cente Eon A tegen gh Benet Wantlist caleba ANSARI AES ee Oia: ote An alent web ate erates aespegeg wteage yi teR eae ge

 

DECISION AND ORDER

It is necessary to first clarify the relevant procedural history of this matter:

On August 11, 2006, an action was commenced in this Court by Centurion
Capital Corp. a/a/o Providian Financial Co. against Christopher McCrobie, alleging a
credit card debt in the amount of $780.12, McCrobie’s address was listed as 16
Summit St., Lancaster NY 14086. In Affirmation in Support of Default Judgment
filed March 8, 2007, plaintiff reports that in attempting to serve defendant at that
address, the process server was advised by an occupant that defendant did not live
there.

Subsequent investigation led the process server to 1201 Hertel Avenue in
Buffalo, where defendant’s name appeared on the mailbox for the upper rear
apartment. This was learned to be the residence of defendant’s then-girlfriend, and

an adult at that address confirmed to the process server that defendant lived there.

 

 
Case 1:15-cv-00018-LJV-MJR Document 86-14 Filed 04/25/19 Page 3 of 6

After three unsuccessful attempts to personally serve the defendant at the Hertel

address, on October 27, 2006, the summons and complaint were affixed to the door

 

of the residence and thereafter mailed pursuant to CPLR 308(4).
A default judgment in the amount of $982.12 was thereafter entered on March
9, 2007. .
In September 2014, defendant learned from his employer that his wages were 2
about to be garnished as a result of this judgment.

On January 6, 2015, defendant filed an action in U.S. District Court for the

 

Western District of New York seeking money damages alleging violation of the Fair
Debt Collection Practices Act.
Nearly one year after learning of the judgment, defendant filed a motion with

this Court on August 28, 2015, seeking to vacate the judgment. Oral argument on

 

said motion was had before the undersigned on September 21, 2015; decision was
reserved, °

On October 15, 2015 an Order to Show Cause to stay enforcement of the
judgment was signed by the undersigned. Oral argument on the Order to Show Cause

was had before the undersigned on November 5, 2015; decision was reserved. [To

 

date, no decision has been rendered.]

On February 22, 2016, a decision granting the August 28, 2015 motion to
vacate the judgment was signed in error by Hon. Barbara Johnson-Lee. On October
E 5, 2016, an order vacating the erroneous February 22, 2016 decision was signed by

Hon. Johnson-Lee,

 

 
Case 1:15-cv-00018-LJV-MJR Document 86-14 Filed 04/25/19 Page 4 of 6

‘ae erm IRON aie Co totes SH nee

 

SNE RREIE REPEEN 8 ARMataeletesa i aN gt eB

 

i,
E
}

1 Een eM ELENU RT EERE NG HORNE Nm CMI ore au 6 wow SOREN estate ten

Before the Court, then, is the original motion to vacate the judgment. Oral
argument was had before the undersigned on November 17,2016. Notwithstanding

the voluminous filings which have taken place, the sole issue before the court is

_ whether or not the judgment should be vacated.

None of the facts are in dispute. In September 2014, after defendant learned
from his employer that his wages were about to be garnished, he called plaintiffs
counsel. In a recorded telephone conversation, defendant indicated that “he knew
about the debt, but that he felt that the statute of limitations had passed, that it was
more than ten years and he thought that that was improper.” Instead of promptly
moving to vacate the judgment, defendant chose to file a federal lawsuit seeking
money damages alleging a violation of the Federal Debt Collection Practices Act. In
his affidavit in support of his motion to vacate the judgment, defendant offers no
explanation for the nearly one year delay in taking any action to vacate the judgment
after he knew, without question, of its existence. It is also apparent from his
conversation with plaintiff's counsel that defendant knew of its existence prior to
September 2014 but believed it had been extinguished by the statute of limitations.

Even with no decisional authority, daches alone would dictate the outcome of
defendant’s motion. But it also well-settled that a defendant seeking to vacate a
default must demonstrate first excusable neglect, and if established, a meritorious
defense. In Vardaros y. Zapas, 105 AD3d 1037 (2d Dept. 2013), citing a more than
seven month unexplained delay in moving to vacate a default judgment, the Court
denied the motion, noting that the defendant had been aware of the judgment “for a
substantial period of time” and took no action until plaintiff moved to hold him in

contempt of court for failing to comply with an information subpoena.

-3-

SO MOAN ERR UR CALA ee

Po MASSER ate a

 

 

 
Case 1:15-cv-00018-LJV-MJR Document 86-14 Filed 04/25/19 Page 5 of 6

 

SI oS NB PONCE 8 IE, GSM NEB BAY net is wnt

i
i
i
§
:

Similarly, in Dimopoloulas y. Caposella, 118 AD3d 739 (24 Dept. 2010), the

Court considered a nine month delay in moving to vacate a default after defendant

seein Sere: me nae

ane MANE 181 Gk he ue te Ha

became aware of it as evincing “an intentional default, which is not excusable”, citing |

Vardaros, supra. Delays more shorter in length as the delay in this case have held to
be too long to permit a defendant from successfully moving to vacate a default
judgment Desiderio v. Devani, 24 AD3d 495 (2d Dept. 2005) [delay less than six
months]. See, also, Ererz Funding, Ltd. v Shalosh Associates et al,, 266 AD2d 184
(2d Dept. 1999) Peacock v. Kalikow, 239 AD2d 188 (1" Dept. 1997),

Failure to demonstrate a valid excuse for the delay in moving to vacate a
default, and instead evincing a clear intent to disregard it precludes consideration of
any potentially proffered defenses. See, Valdaros, supra, Maida v. Lessing’s Rest.
Servs. Inc., 80 AD3d 732 (2d Dept. 2011); O'Donnell v. Frangakis, 76 AD3d 999
(2d Dept. 2011).

It is, therefore,

ORDERED, ADJUDGED AND DECREED, that defendant’s August 2, 2015

motion to vacate the judgment of March 9, 2007, be and the same hereby is DENIED

3

and it is further

ORDERED, ADJUDGED AND DECREED, that the Order to Show Cause
signed by the undersigned on October 15, 2015 be and the same hereby is
VACATED, and it is further

ORDERED, ADJUDGED AND DECREED, that any sums received by
plaintiff in consequence of the garnishment of defendant’s wages and thereafter
returned to defendant be RETURNED to plaintiff as having rightfully obtained by

execution of a valid judgment.

Ps PN i EER CHS adc tate

1S ERRSWRI SOLE ER He HTN Sa ARAN Pn

epee ET aensins Se neerpmeedeeam ns Ot

 

 
Case 1:15-cv-00018-LJV-MJR Document 86-14 Filed 04/25/19 Page 6 of 6

 

 

 

? This decision shall constitute the order of this Court and no other or further
do order is required.
:
|
d
Dated: May 22, 2017

Hi Buffalo, New York

i :

 

t
Ww
t

 
